DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 27, 2020 has been entered. Claims 6, 8, 15-21, 23-27, 29, 33, and 34 remain pending in the application. Claims 1-5, 7, 9-14, 22, 28, 30-33, and 35 have been cancelled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 8, 21, 23-26, 29, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soltesz et al. (US 2006/0135947).

Regarding claim 6, Soltesz teaches a method of treating a lung (“The present invention provides improved methods, systems and devices for occluding body passageways, particularly 

Regarding claim 8, Soltesz teaches the method of claim 6, wherein the media includes a drug (“In addition, occlusal stents 46 of the present invention may include various coatings. Such coatings may include agents such as drugs, antibiotics (such as silver nitrate)” [0123]), and the method further includes releasing the drug into the airway from the media after the discharging (“these coatings may provide controlled delivery over time.” [0123]).

Regarding claim 21, Soltesz teaches the method of claim 8, wherein the drug includes an antimicrobial agent, an analgesic, and/or an anesthetic (“occlusal stents 46 of the present invention may include various coatings. Such coatings may include agents such as drugs, antibiotics (such as silver nitrate)” [0123]).

Regarding claim 23, Soltesz teaches the method of claim 6, wherein an outer surface of the shell includes one or more surface modifications (“the stent 46 includes one or more wings 

Regarding 24, Soltesz teaches the method of claim 23, wherein the one or more surface modifications (wings 470; Figure 40A) of a plurality of media are configured to interlock with one another (Figure 40B, wherein the wings 470 interlock with one another via their connection to the occlusal stent 46).

Regarding claim 25, Soltesz teaches the method of claim 24, wherein the one or more surface modifications are configured to anchor an outer surface of the shell to tissue defining the airway (“The wings 470 are positioned to contact the walls of the lung passageway LP to assist in holding the stent 46 in place.” [0116]). 

Regarding claim 26, Soltesz teaches the method of claim 23, wherein the one or more surface modifications on the outer surface (wings 470) transition from a non-anchoring position (“As depicted in FIG. 5A, the occlusal stent 46 may be compressed or collapsed within an interior lumen of the access catheter 10.” [0073]) to an anchoring position only after deployment of the media into the airway (Figure 5B; “the stent 46 is to be self-expanding by tension or shape-memory so that it will expand and anchor itself in the passageway 152.” [0073]).

Regarding claim 29, Soltesz teaches a method of treating a lung (“The present invention provides improved methods, systems and devices for occluding body passageways, particularly lung passageways” [0010]), comprising: deploying a catheter (system/catheter 10) into an airway of the lung (lung passageway 152; Figure 5A); and discharging a media (occlusal stent 46) into the airway through the catheter (“The occlusal stent 46 may then be pushed out of the distal end 16 of the catheter 10, in the direction of the arrow, into the lung passageway 152” 

Regarding claim 33, Soltesz teaches the method of claim 6, wherein the shell (sack 286) remains intact when the expandable material expands (Figures 5A-5B; “Expansion of the coil 282 within the sack 286 presses the sack 286 against the walls of the passageway 152 forming a seal” [0074]).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Soltesz et al. (US 2006/0135947) in view of Bell et al. (US 2004/0091543).

Regarding claim 15, Soltesz teaches the method of claim 6. Soltesz fails to explicitly teach the shell increases in temperature and softens when discharged into the airway. Bell teaches a method of treating a lung ([0088]), comprising: deploying a catheter (catheter 27) into an airway (Figure 3A; vessel 26) of the lung ([0088]); and discharging a media (particles 22) into the airway through the catheter (“The air passageway may be obstructed by placing the embolic particles in the air passageway” [0088]), the media being configured to expand in the airway and occlude the airway after being discharged from the catheter (Figures 3-3C; [0065], [0071]), the media includes a shell (outer surface of particles and coating; [0045]; Figures 19) that increases in temperature and softens when discharged in the airway (“The particles can include a coating of a material that changes upon exposure to a predetermined condition. For example, the coating material can include a hydrogel, alginate, or a starch that swells upon contact with a liquid, a change in temperature, and/or a change in pH” [0045]). Before the 

Regarding claim 16, modified Soltesz teaches the method of claim 15, wherein the shell expands via a force applied by the expandable material after softening (“Expansion of the coil 282 within the sack 286 presses the sack 286 against the walls of the passageway 152 forming a seal.” [0074]).

Regarding claim 17, modified Soltesz teaches the method of claim 16, wherein the shell is a thermoplastic shell (“an occlusal stent or device is provided comprising an expandable structure…and a covering… covering typically comprises a membrane formed of an elastic material.” [0012]; “Example materials include silicone, polyurethane, or a co-polymer, such as a mixture of silicone and polyurethane” [0084]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soltesz et al. (US 2006/0135947) in view of Aronson et al. (US 2005/0288684).  

Regarding claim 19, Soltesz teaches the method of claim 6, wherein occluding the airway causes lung volume reduction ([0058]). Soltesz fails to explicitly teach occluding the airway causes diseased tissue of the airway to necrose. Aronson teaches a method of treating a lung ([0015]), comprising occluding the airway (“one or more agents to block and clog the collateral flow paths may be introduced, e.g., through the intra-bronchial device delivery catheter so that it is installed in the isolated lung region” [0090]) which causes diseased tissue to necrose 

Regarding claim 20, modified Soltesz teaches the method of claim 19. Modified Soltesz fails to explicitly teach wherein an ability of remaining tissue of the lung to expand increases after necrosis of the diseased tissue of the airway. Aronson teaches a method of treating a lung ([0015]) wherein an ability of remaining tissue of the lung to expand increases after necrosis of the diseased tissue of the airway ([0100]; “it removes lung volume so that the healthy portion of the lung that remains can be expanded beyond typical physiologic volume (expand healthy functioning alveoli) to fill the chest cavity with functioning lung. The procedure increases surface area of healthy tissue to increase gas exchange. It also stretches the remaining tissue to restore support of the major airways, and it improves expiration mechanics.” [0006]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Soltesz to include that the ability of remaining tissue of the lung to expand increases after necrosis of the diseased tissue based on the teachings of Aronson to treat COPD by improving gas exchange and improving expiration mechanics (Aronson [0006]). 



Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Soltesz et al. (US 2006/0135947) in view of Kizhakkedathu et al. (US 2013/0303981). 
	Regarding claim 27, Soltesz teaches the method of claim 26, wherein the one or more surface modifications include a barb (wing 470; Figure 40A), wherein the media as a whole has shape-memory (“the stent 46 is to be self-expanding by…shape-memory” [0073]). Soltesz fails to explicitly teach the barb transitions after coming into contact with humidity in the airway. Kizhakkedathu discloses a method for transitioning shape-memory materials from a first position (Figure 1A) to a second position (Figure 1C) after the material comes into contact with humidity (“The shape-memory materials of various embodiments are based on bending and stretching actuators that have been surface modified with polymeric substrates such as, for example, nanoscale polymer brushes and macroscale polymer brushes. The bending and stretching actuators of such embodiments generally include a flexible substrate 10 that has a polymer that includes a plurality of grafted polymer chains 12 coated on at least one surface resulting in a coating having a brush-like morphology 11, see FIG. 1A. When stimuli, such as, for example, a change in humidity, temperature, pH, or salt concentration is applied to the grafted polymer layer 11, conformational changes associated with individual grafted polymer chains 12 can be produced causing the underlying flexible substrate 10 to bend or stretch, see FIG. 1B and FIG. 1C.” [0060]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the barb surface modifications of Soltesz to transitions after coming into contact with humidity in the airway based on the teachings of Kizhakkedathu to ensure that the barb of the surface modification only transitions when properly positioned within the airway (Kizhakkedathu [0060]). 




Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 6, 8, 15-21, 23-27, 29, 33, and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783